Exhibit 10.3





CONSULTING SERVICES AGREEMENT



     This CONSULTING SERVICES AGREEMENT ("Agreement") is entered into effective
as of 23 day of October, 2009, by and between QUADRA PROJECTS INC. (the
"Company"), a Nevada corporation having its office at 6130 Elton Avenue, Las
Vegas, Nevada and PARADIGM CAPITAL CORPORATION. having its office 14th Floor,68
Yucheng Road Sanmin District, Kaohsiung City 807, Taiwan ("Consultant").



RECITALS



WHEREAS Company is the manufacturer, developer and owner of the following
products and proprietary technologies and operates the Business under the
following trade names and divisions:

QES2000, a leading edge pyrolysis system technology for energy conversion and
waste disposal incorporating equipment, software and software programs
compatible with the said pyrolysis system technology for energy conversion waste
disposal described as the “Energy Conversion and Waste Disposal Technology” and
desires to appoint Consultant as general sales Consultant for the sale of
Company’s product in the following Territories:

AND WHEREAS the Consultant has the expertise and access to international
investors, firms, corporations and governments that the Company intends to
target as potential financiers and customers for the Company’s products and
technologies in Asia (the “Territories”).

AND WHEREAS the Company desires to retain the services of Consultant on an
exclusive basis as a corporate and marketing consultant and for the Territories
to provide assistance on corporate structure and specific projects, including
and relating to marketing, road show presentations and related matters, and
Consultant desires to be retained to provide such services.

AND WHEREAS the Company and Consultant anticipate that this Agreement will
continue for 3 months from the 1st day of November 2009 and to be renewed at the
absolute discretion of the Company.



A G R E E M E N T:



     NOW, THEREFORE, in consideration of the promises and mutual agreements
contained herein, the parties agree as follows:



ARTICLE I





GENERAL DUTIES OF CONSULTANT



     1. APPOINTMENT AND ACCEPTANCE. The Company hereby retains Consultant as its
non exclusive corporate and marketing consultant in the territories to perform
the following consulting services and such other services as designated by the
Company and to assist the Company in marketing its products and technologies by
introducing the Company’s products and technologies to the Consultant’s
international network of potential customer or joint venture opportunities,
including and

1

--------------------------------------------------------------------------------

relating to marketing and sales presentations of the Company’s products and
technologies and related matters as designated from time to time by the Company
(the "Services") and Consultant hereby agrees to do so, in accordance with the
terms and conditions set forth in this Agreement.

     1.1 CORPORATE CONSULTING SERVICES TO BE PROVIDED BY CONSULTANT

     (a)      Establishing suitable Investor and Public Relations for the
Company in the Territories.        (b)      Introducing the Company to potential
institutional capital investors for the purpose of raising capital for the
Company in the Territories.        (c)      To assist the Company’s distributors
in marketing the Company’s technology and products in the Territories.

     1.2 MANNER OF RENDERING OF SERVICES. Consultant agrees to render the
services and to devote such time and attention to discharge its services in a
complete and professional manner. Consultant shall be responsible for the
specific manner and means by which the Services are carried out. Consultant
agrees to devote his best efforts and skills in rendering the services and
further agrees to furnish the services to the Company in a professional manner.
Consultant will devote such reasonable time amount of time as the Consultant in
Consultant’s sole discretion shall determine necessary in performing the
services for the Company as stated herein. Consultant shall have discretion in
selecting the dates and times it performs such services throughout the term
hereof giving due regard to the needs of the Company's business.

     1.3 NATURE OF CONTRACT. Nothing contained in this Agreement or in the
relationship of the Company and Consultant shall be deemed to constitute a
partnership, joint venture, employer/employee or any other relationship, and
Consultant shall at all times be deemed an independent contractor for purposes
of this Agreement. Consultant's (and his employees and agents, if any) authority
to bind the Company is limited expressly by this Agreement and Consultant (his
employees and agents, if any) has no other express or implied ability or power
to bind the Company.

     1.4 REPORTS. Consultant shall during the Term of this Agreement, provide
the Company with written updates of results, observations and conclusions
regarding the services performed and the results thereof on a timely basis.



ARTICLE II





AGREEMENT TERM



     2.1 TERM OF AGREEMENT. The term of this Agreement shall commence on the 1st
day of November 2009 and continue until the 31st day of January 2010 and at the
absolute discretion of the Company may be extended ("Initial Extension") until
May 30th 2010.

2

--------------------------------------------------------------------------------



ARTICLE III

CONSIDERATION



     3.1 CONSULTANT'S FEE. Consultant, during the term of the agreement, shall
receive as compensation for the services rendered a fee of $56,000 per month for
a total of $168,000, which fee shall be paid by the Company issuing to the
Consultant 525,000 Restricted Common Shares having a price of $0.32 per Common
Share.



ARTICLE IV





RESTRICTED SECURITIES



     4.1 NO REGISTRATION. The Consultant acknowledges and understands that
neither the sale of the Securities which the Subscriber is acquiring nor any of
the Securities themselves have been registered under the U.S. Act or any state
securities laws, and, furthermore, that the Securities must be held indefinitely
unless subsequently registered under the U.S. Securities Act or an exemption
from such registration is available.

     4.2 LEGENDING OF THE SECURITIES. The Consultant also acknowledges and
understands that the certificates representing the Securities will be stamped
with the following legend (or substantially equivalent language) restricting
transfer in the following manner:

“The transfer of the securities represented by this certificate is prohibited
unless registered under the US Securities Act or pursuant to an available
exemption from registration. In addition, hedging transactions involving such
securities may not be conducted unless in compliance with the U.S. Act.;

     5.1 EXPENSES. Consultant shall not be entitled to be reimbursed for any
general and/or administrative expenses or overhead in carrying out Consultant's
duties hereunder.



MISCELLANEOUS



     6.1 NOTICES. All notices hereunder shall be in writing and shall be either
served by certified or registered mail, air courier, by hand, or by facsimile,
in each case with charges prepaid. Notices shall be deemed effective when
mailed, hand delivered, or faxed. Notices to Consultant shall be given at the
address set forth in the records of the Company for Consultant. Notices to the
Company shall be addressed to

This notice provision may be changed with respect to any party by such party
notifying the other of such change in accordance with the provisions of this
Section.

     6.2 TRANSFER OR ASSIGNMENT. Consultant shall not assign, transfer, pledge
or hypothecate the rights or obligations under this Agreement, without the prior
written approval of the Company.

     6.3 AGREEMENT BINDING. This Agreement shall inure to the benefit of and be
binding upon the respective heirs, successors, personal representatives,
administrators and assigns of the parties hereto.

3

--------------------------------------------------------------------------------

     6.4 GOVERNING LAW. This Agreement shall be governed, interpreted and
enforced in accordance with the laws of the State of Nevada.

     6.5 COUNTERPARTS. This Agreement may be executed in several counterparts
and delivered by facsimile, each of which will be deemed to be an original and
all of which will together constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



QUADRA PROJECTS INC.
By:





/s/ Claude Diedrick
__________________________________

PARADIGM CAPITAL CORPORATION
By:





/s/ Peter Khean
____________________________________
Peter Khean



4

--------------------------------------------------------------------------------